Case: 21-40805     Document: 00516326903         Page: 1     Date Filed: 05/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 20, 2022
                                  No. 21-40805                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Irma Garza,

                                                             Plaintiff—Appellee,

                                       versus

   Mayor Richard Molina; Council Member David Torres;
   Council Member Jorge Salinas; Gilbert Enriquez,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:18-CV-267


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Appellee Irma Garza brought this § 1983 action against the City of
   Edinburg, its mayor (Richard Molina), two current city council members
   (Jorge Salinas and David Torres), and one former city council member



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40805      Document: 00516326903          Page: 2    Date Filed: 05/20/2022




                                    No. 21-40805


   (Gilbert Enriquez). Garza alleges that she was fired from her position as the
   City of Edinburg’s Director of Public Information at the direction of Molina
   and the three council members. She argues that the firing occurred because
   she was not a member of Appellants’ political faction, in violation of her First
   Amendment rights to speech and association.
          Appellants Molina, Torres, Salinas, and Enriquez moved for summary
   judgment, arguing that the evidence does not support Garza’s claim and that
   they are entitled to qualified immunity. The district court granted summary
   judgment as to the speech claim, but otherwise denied the motion. Molina,
   Torres, Salinas, and Enriquez timely appealed.
          The only issue properly before us in this interlocutory appeal is
   whether Appellants are entitled to qualified immunity. Mitchell v. Forsyth,
   472 U.S. 511, 526–27 (1985) (holding that denials of summary judgment on
   qualified immunity grounds may be appealed under the collateral order
   doctrine). Qualified immunity protects government officials “from liability
   for civil damages insofar as their conduct does not violate clearly established
   statutory or constitutional rights of which a reasonable person would have
   known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “A good-faith
   assertion of qualified immunity alters the usual summary judgment burden of
   proof.” Trent v. Wade, 776 F.3d 368, 376 (5th Cir. 2015) (internal quotation
   marks and citation omitted). In such cases, we draw all reasonable inferences
   in the nonmovant’s favor, but “the burden shifts to the plaintiff to show that
   the defense [of qualified immunity] is not available.” Id. The qualified
   immunity analysis consists of two parts: (1) “whether the [defendant’s]
   alleged conduct has violated a federal right,” and (2) “whether the right in
   question was ‘clearly established’ at the time of the alleged violation, such
   that the [defendant] was on notice of the unlawfulness of his or her conduct.”
   Cole v. Carson, 935 F.3d 444, 451 (5th Cir. 2019) (en banc).




                                          2
Case: 21-40805      Document: 00516326903          Page: 3    Date Filed: 05/20/2022




                                    No. 21-40805


          Much of Appellants’ briefing focuses on factual disputes, arguing that
   they did not violate a constitutional right because Garza’s allegations are
   factually wrong. However, we lack jurisdiction to resolve that portion of the
   dispute. Johnson v. Jones, 515 U.S. 304, 319–20 (1995) (holding “that a
   defendant, entitled to invoke a qualified immunity defense, may not appeal a
   district court’s summary judgment order insofar as that order determines
   whether or not the pretrial record sets forth a ‘genuine’ issue of fact for
   trial”); accord Petta v. Rivera, 143 F.3d 895, 898 (5th Cir. 1998) (per curiam)
   (“[W]hen a district court denies a qualified immunity defense based on its
   determination that the summary judgment record raises a genuine issue of
   fact concerning the applicability of the defense, such order is not immediately
   appealable under the collateral order doctrine.”). We therefore dismiss the
   appeal as to the “genuine issue of fact” issues.
          On the other hand, we have jurisdiction over the purely legal issue
   where the “facts are as asserted by the plaintiff” but the question is whether
   such facts demonstrate a constitutional violation that is clearly established.
   See Mitchell, 472 U.S. at 527. If, as Garza’s version of the facts support, she
   was fired because she did not belong to Appellants’ political faction and such
   affiliation is not relevant to her position, then Appellants have committed a
   paradigmatic First Amendment violation that is clearly established. Cf.
   Branti v. Finkel, 445 U.S. 507, 519 (1980) (“[I]t is manifest that the continued
   employment of an assistant public defender cannot properly be conditioned
   upon his allegiance to the political party in control of the county
   government.”). It does not, despite Appellants’ argument to the contrary,
   take a “constitutional scholar” to know that. See Jordan v. Ector County, 516
   F.3d 290, 294–95 (5th Cir. 2008) (“It is now a rote principle of constitutional
   law that public employees do not surrender all their First Amendment rights
   by reason of their employment.” (internal quotation marks and citation




                                          3
Case: 21-40805    Document: 00516326903          Page: 4   Date Filed: 05/20/2022




                                  No. 21-40805


   omitted)). Accordingly, we conclude that, at this time, the district court
   properly denied summary judgment on this issue.
         As a result, we AFFIRM in Part, and DISMISS in Part.




                                       4